Citation Nr: 0508520	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  94-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to May 
1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The most recent Board remand 
was in April 2004.  The RO recently returned this case to the 
Board for appellate review.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder identified as 
schizoaffective disorder, bipolar type, was initially 
manifested several years after the veteran's military 
service.  

2.  The record does not establish that the veteran engaged in 
combat in service.

3.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred, or that 
he engaged in combat.

4.  Diagnoses of PTSD are not based on any verified, credible 
stressor from the veteran's active service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service and 
schizoaffective disorder, bipolar type, may not presumed to 
have been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 
added May 19, 1993, 58 Fed. Reg. 29110 (May 19, 1993), and as 
amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999) and 67 Fed. Reg. 10332 (Mar. 7, 2002), 3.307, 
3.309, 4.125 (1996) and as amended 61 Fed. Reg. 52700 
(October 8, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are unremarkable except for a 
hospitalization from September 1971 to October 1971 for 
rehabilitation from use of heroin, which the veteran stated 
he had used for a year since he served in Vietnam.  The 
diagnosis was improper use of drugs.  The report of a VA 
hospitalization from January to March 1972 noted he reported 
being AWOL for some time.  The diagnoses included drug abuse, 
heroin.  The medical examination in March 1972 for separation 
from military service shows a normal psychiatric status and 
no history of depression or excessive worry or nervous 
trouble of any sort.  

The veteran's DD Form 214 shows he was awarded the Vietnam 
Service Medal and Vietnam Campaign Medal and that his 
military specialty was a flight operation coordinator.  His 
personnel record also documents the award of the Vietnam 
Cross of Gallantry and his participation in the "13th 
Campaign TBD".

VA clinical records dated through early 1973 show in October 
1972 the veteran was described as very nervous.  There was a 
reference to the history of drug use, and more recent 
difficulty with family and jobs.  

Records from the Comprehensive Care Center dated in September 
1977 note the veteran related that for the past three years 
of feeling his head was in a vice and being controlled to a 
certain extent by stringed fingers.  In an April 1986 report 
it was noted the onset of the veteran's psychiatric problems 
was in 1974.  The diagnosis was paranoid type schizophrenia.  
A clinical record entry indicated the veteran's file was 
opened in February 1973 and terminated in July 1984. 

The clinical records received from RLH, M.D., showed the 
veteran was seen initially in August 1974 and that he was 
recently living at home with this family.  His sister, a 
nurse, became very concerned about his paranoid behavior and 
she reported that he recently had hallucinations and episodes 
when he would become very withdrawn.  

The veteran's March 1980 statement was a recollection of 
events in military service.  It was received with a statement 
from Dr. H. reporting the impression of probable manic-
depressivepsychosis with possible history of paranoid 
schizophrenia.  His April 1980 opinion that the veteran's 
psychiatric difficulty as previously identified was service 
connected refers to history provided by family members and 
the veteran.  Dr. H. provided a statement in June 1981 that 
contained essentially the same diagnostic impression.  The 
veteran's mother recalled the veteran's emotional status 
since military service in an August 1981 statement. 

Dr. H. recalled in a November 1981 statement that the veteran 
exhibited evidence of paranoid behavior when he was seen 
initially in August 1974, that he apparently had been off 
drugs since military service and this his behavior became 
paranoid to a sufficient degree in 1974 that he was jailed.

The VA examiner in September 1981 noted the veteran did not 
relate any intrusive or bothersome thoughts about Vietnam or 
describe any recurring nightmares.  The diagnostic impression 
was dysthymic disorder.  The examiner stated that the veteran 
may have had a psychotic episode in 1974 or 1975, but there 
was no documented evidence that he was hospitalized or 
treated for such an episode, which made it difficult to 
assess his self-report.  The examiner stated the veteran did 
not exhibit psychotic functioning at this time.  

The diagnosis of paranoid schizophrenia is shown for the 
veteran's hospitalization at the Owensboro facility in 
October 1981 that reportedly his parents obtained because of 
long standing psychotic illness.  According to the summary, 
they reported he had not held a steady job since military 
service and his mother related feeling afraid of him since he 
began living with them again approximately nine years 
earlier.  Other contemporaneous lay statements are on file.  

In November 1981, RAS, M.D. reported the veteran had at least 
an eight or nine years history of clear cut paranoid 
schizophrenia and reiterated that assessment in an August 
1982 statement.  In the follow-up statement the physician 
stated the disorder was extremely incapacitating for a period 
extending back at least nine years and it would have been 
impossible for the veteran to participate in training or 
employment during that time.  Subsequent statements in 1983 
are consistent regarding the diagnosis and duration.  In 
December 1983 Dr. S. stated he had great difficulty in 
determining precisely when the veteran first became ill but 
had developed strong circumstantial evidence that the veteran 
suffered from at least the early symptoms of schizophrenia 
when he was in the military service, although he had not seen 
the veteran's records.  Dr. S. felt it was clear the veteran 
was demonstrably paranoid schizophrenic almost immediately 
upon his release from the service and the presumption was 
that he was suffering at least prodromal symptoms while in 
the military.  Dr. S opined that based on circumstantial 
evidence the veteran was entitled to service-connected 
disability.  

The veteran and his father provided testimony at a RO hearing 
1983.  The veteran had recollections of his Vietnam service 
and drug use at that time and hospitalization for drug 
addiction after he returned to the United States.  His father 
could not confirm the veteran's belief that hallucinations 
started around 1974 (T 10).  The veteran believed Dr. S. had 
also diagnosed PTSD (T 13).   

The VA psychiatric examiner in January 1984 reported paranoid 
schizophrenia and that the veteran's last steady job had been 
in 1973 and that he had not worked since 1974.  The summary 
of a VA hospitalization in May 1984 show the diagnosis of 
bipolar disorder and that the veteran complained of hearing 
voices since 1974.  The report of a VA hospitalization that 
began in June 1984 noted the veteran's parents seemed to 
relate his difficulties to his release from Vietnam but they 
reported his substance reliance remitted as of 1974.  
According to the summary, the veteran mentioned problems in 
and after Vietnam suggesting PTSD but these were vague, 
stereotyped and did not follow the natural course of this 
illness.  The Axis I diagnoses included bipolar disorder, 
rule out schizophrenia versus schizoaffective disorder.

Reports from the Owensboro facility from May 1984 show 
paranoid schizophrenia, in December 1984 and June 1985 
bipolar major affective disorder by history and paranoid 
schizophrenia again during readmission in February 1986.  On 
readmission in January 1987 the same diagnosis was reported 
and it was noted the veteran was obsessed about Vietnam 
service and felt he should have been service connected, in 
essence, for PTSD.   

Dr. H. wrote late in 1984 that what the veteran had reported 
when seen initially in April 1980 was strongly suggestive of 
manic depressive-type psychosis.  He continued to report his 
previously stated diagnostic formulation for the veteran's 
illness.  

The psychology evaluation during his admission to Western 
State Hospital in February 1986 noted the veteran apparently 
had a 13-year history of psychiatric illness primarily since 
he returned from serving in Vietnam.  The final diagnosis was 
schizophrenia.  The VA and private clinical records through 
the late 1980's show this as the principal diagnosis and show 
no diagnosis of PTSD.

On rehearing in October 1988 the veteran recalled a military 
psychiatrist stated he was schizophrenic (T 10).  

In December 1989, BPW, M.D., reported the veteran had been 
referred by an attorney in connection with a VA disability 
claim related to the veteran's psychiatric disability.  
According to the report, Dr. W. had a copy of the 1981 
hospital history that Dr. S. recorded in addition to history 
the veteran provided.  In summary, the examiner stated it 
appeared the veteran suffered from a PTSD related to his 
experience in Vietnam that progressed gradually into a 
paranoid schizophrenia.  Dr. W. stated that the question of 
whether the PTSD produced the schizophrenia or had been 
covered by it was difficult to assess at this time.  Dr. W. 
stated it was possible that the veteran was schizophrenic 
even in the last few months of service in Vietnam as 
precipitated by the intense anxiety of his Army experience.  
The current diagnosis was paranoid type schizophrenia and 
PTSD.  

In June 1993, PCB, a clinical social worker, reported the 
veteran had been seen for 
psychotherapy since February 1993 and traumatic experiences 
included sexual abuse since childhood and the tour of duty in 
Vietnam.  It appeared to the clinician that the Vietnam 
experience exacerbated the veteran's already tenuous 
adjustment and was the final stress that caused the disabling 
level of his psychological problems.  It was noted the 
veteran took medication for bipolar and psychotic disorders 
and that he appeared to have a PTSD.  

Testimony at the June 1990 and May 1996 RO hearings was 
directed primarily to Vietnam recollections.  

The record shows that the RO sent the initial request to The 
U. S. Armed Service Center for Research of Unit Records 
(USASCRUR) in June 1997 to obtain corroboration of stressors 
the veteran reported, witness to a plane and helicopter crash 
during July 1970.  The reply in December 1997 noted the 
veteran's unit was not named in any of the documented crashes 
during that month.  A reply in December 1998 to a 
resubmission in March 1998 with a statement from the veteran 
advised that the information was not sufficient for a 
meaningful search.  A follow-up request in April 1999 with 
statements from the veteran and a request to verify 
individuals he named produced a May 1999 report wherein the 
USASCRUR advised that it could not confirm the deaths of 
those named and that none bearing the names provided were 
assigned to the veteran's unit in 1970 or 1971.  In addition 
the veteran's award of the Purple Heart, his wounding or 
injury during Vietnam service could not be confirmed.

The records received from the Social Security Administration 
(SSA) date from the late 1970's through the early 1990's.  
They essentially duplicate records previously provided to VA 
showing the diagnoses of schizophrenia and bipolar disorder. 

VA clinical records during the remainder of the 1990's refer 
mainly to bipolar disorder.  VA hospitalization from October 
to December 1998 show the principal psychiatric diagnosis was 
schizoaffective disorder, bipolar type.  Bipolar affective 
disorder is shown consistently in the summary of outpatient 
diagnoses from late 1998 through early 2001.

The VA clinical records show in January 2000 the veteran was 
referred from the mental health clinic to be evaluated for 
PTSD.  The psychology assessment in August 2000 contained a 
comprehensive history of military experiences in Vietnam.  
The Axis I diagnosis was probable schizoaffective disorder, 
bipolar type, considering the veteran's recent 
hospitalization.  It was also reported that neither the 
psychological tests results nor the interview data supported 
a diagnosis of PTSD and that while the veteran was probably 
under considerable mental stress as an air traffic 
coordinator for downed flyer rescue in Vietnam he was not in 
significant personal danger and his reexperiencing symptoms 
were rather minimal.  The clinical entry noted he did not 
meet all the other criteria to merit the PTSD diagnosis.  

VA outpatient clinical records in 2002 and 2003 show the 
continuation of the schizoaffective, bipolar type diagnosis 
and also on occasion include PTSD in the multiaxial 
assessment.  In November 2002 a VA physician included PTSD on 
Axis I of the multiaxial assessment and noted the veteran 
requested further evaluation of PTSD and claimed his 
hostility, mood swings confusion and disorientation were 
related to his period of military service.  In a summary of 
treatment goals it was noted the veteran stated he had 
prolonged PTSD.  The physician stated the disorder was given 
secondary to the primary schizoaffective disorder and that 
PTSD consultations had been cancelled.  The clinician noted 
the veteran reported military sexual trauma to his primary 
care physician but this was never further evaluated.  The 
summary referred to the evaluation in 2000 for further 
information about the veteran's PTSD.  

The VA examiner in April 2003 noted the veteran's 
recollection of one incident where he was choked and another 
when a revolver was pointed at his head and that the 
psychological report detailed routine combat stressors, 
including helicopter rescue.  The examiner stated that a 
specific stressor or event could not be corroborated in the 
record and that the veteran's overall level of traumatic 
exposure was low given these events.  The examiner noted that 
in the mental status examination the veteran could not recall 
some of the items involved in PTSD.  The examiner's PTSD 
assessment was that the veteran might meet the DSM-IV 
criteria for a stressor, as he may have perceived events of 
personal injury may be life threatening, but no specific 
stressor had been identified.  The examiner referred to the 
psychology evaluation that concluded the veteran did not have 
PTSD.  That report noted that neither the testing nor 
interview data supported the PTSD diagnosis and has similar 
interpretations of data and the interview as reported in the 
evaluation in August 2000.  

The examiner stated his diagnosis for the veteran was based 
upon having treated him since the late 1990's and that on an 
annual comprehensive review late in 2002 he concurred in the 
principal Axis I diagnosis of schizoaffective disorder, 
bipolar type.  At some point later the PTSD diagnosis was 
added and the veteran had requested an evaluation for this 
disorder but this was cancelled because of the treatment for 
schizoaffective disorder.  The examiner stated that it could 
be construed from the data that the veteran met DSM-IV 
criteria for PTSD, however the most parsimonious diagnosis 
was schizoaffective disorder bipolar type.

In a May 2002 addendum, the examiner stated the veteran met 
the current diagnostic criteria for PTSD delayed type based 
upon his statements at the examination.  He developed 
symptoms of PTSD but developed schizoaffective disorder after 
his military service and he did not have that disorder during 
military service or in the first year after service.  In 
addition he did not have PTSD symptoms in service.  Regarding 
stressors the examiner explained the stress related to war 
zone as described did not meet the stressor criteria although 
verified by other sources.  The choking incident and revolver 
incident did meet the current criteria but they were not 
verified by other sources.  The examiner's conclusion was 
that no psychosis occurred in service or during the first 
year after service and there was no other psychiatric 
disorder related to service.  While the veteran met the 
criteria for PTSD the lack of a verified stressor and the 
presence of schizoaffective disorder made the diagnosis 
"unlikely (as likely as not)".  The examiner explained that 
schizoaffective disorder was the primary, preceding and 
predominant disorder and the fact that the veteran met the 
criteria for PTSD was due to the elimination of symptoms that 
arose out of his chronic psychiatric illness and the DSM-IV 
subjective and overlapping nature of the two disorders.  It 
was also made murky in part by the passage of time. 


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for psychosis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner of war, prisoner of war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1999) (emphasis added) as 
amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred. Although 
service connection may be established based on other in-
service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 

Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal 
assault occurred.  38 C.F.R. § 3.304(f) as amended at 67 
Fed. Reg. 10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. However, the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat. The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor. VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 2000); 38 C.F.R. §§ 
3.102, 4.3 (2004).

Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  The VCAA is applicable to the issues on appeal 
as the veteran's claim was under consideration after 
November 9, 2000, the effective date of the new law.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present appeal, the initial rating decision in 
February 1994, the December 1996, September 1998, March 1999 
and April 2004 Board decisions addressed evidentiary 
considerations.  The February 1994 Statement of the Case 
(SOC), and the August 1996, May 1998, May 2003, December 2003 
and November 2004 Supplemental Statements of the Case (SSOC), 
collectively, cite the law and regulations that are 
applicable to the appeal and explain why the RO denied the 
claim for service connection.  

In addition, in March 2003 and April 2004 the RO sent the 
appellant letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  
The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the appellant on notice of the applicability and effect 
of the VCAA and of his rights and responsibilities under the 
new law.  The appellant did respond to the letters.  In 
addition, the appellant and the RO exchanged correspondence 
on other occasions in developing information and the RO 
followed-up on the requests for medical records the veteran 
had identified.  The RO developed stressor information in 
February 1997, February 1998, July 1999, September 1999 and 
October 2002.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial denial was issued by the RO prior to issuance of any 
VCAA-related notice was provided to the appellant.  However 
at that point the question was whether new and material 
evidence had been submitted.  After the Board reopened the 
claim it was referred to the RO for a new decision on the 
merits.  Thus in the present case, since the VCAA 
notification letters directed to de novo review were issued 
before the RO issued a comprehensive SSOC in May 2003 on the 
merits adjudication, its timing does arguably comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

However, assuming without argument that there is a timing 
deficiency the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

After the notice was provided, the appellant was given ample 
time in which to respond.  Thereafter, the case was 
readjudicated and supplemental statements of the case were 
provided.  Further communication was received and he has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to the appellant.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
appellant has been afforded numerous opportunities to 
submit additional evidence.  In this case, the VCAA 
notice letter provided to the appellant in April 2004 
does contain the "fourth element."  On the second page 
of the letter he is advised, "If there is other 
evidence or information that you think will support your 
claim, please let us know. If the evidence is in your 
possession, please sent it."  Thus the Board finds that 
the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to the claim.  

As noted above, the RO's VCAA notice letters discussed the 
evidence requirements that apply to the claim at issue and 
advised him of the importance of submitting or identifying 
evidence.  As noted above, it is also relevant that the 
appellant did respond to these notices by identifying 
additional evidence or submitting such evidence in support of 
his claim.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

On review of the record the Board is confident in stating 
that the relevant evidence in this case has been developed to 
the fullest extent possible and that available relevant 
service department and VA documents have been obtained.  

The appellant was afforded VA examinations to provide 
information addressing whether disorders existed or whether 
such psychiatric disorders found were related to the 
circumstances of his military service.  Accordingly, VA has 
satisfied the notification and duty to assist provisions of 
the law and no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) competent 
evidence of a current disability (a medical diagnosis) 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); and (3) a 
nexus between the in-service disease or injury and the 
current disability (medical evidence) Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has a 
psychiatric disability. The primary disability is identified 
as schizoaffective disorder, bipolar type, and he has 
received the diagnosis of PTSD.  As will become apparent in 
the discussion which follows, he has not satisfied the other 
necessary requirements for prevailing on a claim of 
entitlement to service connection for either disorder.  The 
Board will discuss each disorder separately because of the 
difference in the basic requirements for service connection 
of each disorder.

The Board notes initially that in general greater weight may 
be placed on one physician's opinion than another's depending 
on factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994). 

Regarding schizoaffective disorder or psychosis in general, 
Dr. H. saw the veteran initially in 1974 and there is 
contemporaneous evidence in the records from the 
Comprehensive Care Center that place the onset of the present 
primary illness in 1974.  Dr. H. provided his clinical 
records but they do not appear to corroborate the conclusion 
that the veteran's illness was service connected.  For 
example he relied on the statements of family members and the 
Board must point out that the veteran's sister recalled his 
"paranoid behavior" around that time, apparently mid 1974.  
She was a nurse and as such may be viewed as trained medical 
professional and competent to recognize the onset of such 
manifestations.  Likewise, Dr. S. does not support the belief 
that the veteran had "clear cut paranoid schizophrenia" for 
nine years prior to 1981 with any persuasive rationale.  For 
example, in late 1983 Dr. S. admitted his assessment was one 
based on "strong circumstantial evidence" that the veteran 
suffered early symptoms of schizophrenia during military 
service and the "presumption" he suffered prodromal 
symptoms" at that time, but Dr. S. does not elaborate on the 
character of such evidence or describe the manifestations 
that he believed were prodromal signs.  Moreover he conceded 
that he had not seen the veteran's records.

Contrast these speculation-based assessments with the 
assessment of the VA examiner in 2003.  The multivolume 
claims file was reviewed and the veteran was interviewed.  
The examiner concluded based on that information that there 
was no support for the diagnosis of the schizoaffective 
disorder during military service or the first post service 
year.  Thus the examiner was not developing a circumstantial 
case but relied upon the well-documented record.  

This competent opinion to the contrary is entitled to 
substantial weight and the Board finds that it places the 
preponderance of the evidence against the claim for service 
connection for schizoaffective disorder.  It outweighs the 
favorable opinions because it is not speculative, and unlike 
the opinions from Dr. S. and Dr. H it was based upon a 
careful review of the multivolume record.  As with any 
evidence, the credibility and weight to be attached to the 
varied opinions in this case is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In summary, the appellant produced competent evidence 
supporting a contention of a service-related nexus and the 
Board has commented as to why it does find the evidence of 
insufficient probative value to find in his favor.  Overall 
the evidence supporting the claim need only be in approximate 
balance with negative evidence for the appellant to prevail.  
Alemany v. Brown, 9 Vet. App. 518, 520 (1996).  However 
unlike the favorable opinions, the opposing medical opinion 
was based on a thorough review of the evidence of record and 
fairly considered the material evidence in the veteran's 
claim, including favorable opinions, albeit conjectural, Dr. 
S. had made.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).  Unlike those opinions, the VA opinion against the 
claim was not speculative and clearly had a valid basis in 
the medical evidence.  See for example Davis v. West, 13 Vet. 
App. 178, 185 (1999). See also, Struck v. Brown, 9 Vet. 
App. 145, 155 (1996).  Moreover the representative's argument 
that the veteran's drug use in service was self medicating 
for his psychosis is simply not supported with any competent 
medical opinion and itself represents incompetent lay opinion 
in a determination that requires medical competence or 
expertise (citations omitted). 

Thus, the Board favors the VA opinion as the conclusions 
reached regarding the onset of schizoaffective disorder are 
not contradicted or called into question in any opinion 
rendered upon a review of the record.  It has evidentiary 
support in underlying facts of military service.  See for 
example Boggs v. West, 11 Vet. App. 334, 344 (1998) (quoting 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  See also 
Mariano v. Principi, 17 Vet. App. 305 (2003). 

Turning to the claim of service connection for PTSD, the 
three elements to establish service connection are: (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.

The RO secured stressor statements from the veteran, obtained 
a substantial quantity of evidence, and requested 
verification of stressors from the USASCRUR.  There does not 
appear to be any deficiency in the development that could be 
viewed as potentially prejudicial to the claim.

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The subsequent 
amendment of section 3.304 in March 2002 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon personal assault and is not 
substantively different as the previous version and the most 
recent changes are of no consequence to this claim.  He has 
not given any information regarding such assault other that 
as reflected in the recent VA records and this is not 
corroborated. 

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the CAVC set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  The CAVC has noted that 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304, and the 
applicable VA Manual 21-1 provisions, the evidence necessary 
to establish the existence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

Whether or not the veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  If the determination with respect 
to this step is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

In West v. Brown, 7 Vet. App. 70 (1994) the CAVC elaborated 
on the analysis in Zarycki.  In Zarycki, the CAVC held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the CAVC held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  

The CAVC also held in West a psychiatric examination for the 
purpose of establishing the existence of PTSD was inadequate 
for rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  If the adjudicators conclude that the 
record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.

In such a referral, the adjudicators should specify to the 
examiner precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  

In other words, if the adjudicators determine that the record 
does not establish the existence of an alleged stressor or 
stressors in service, a medical examination to determine 
whether PTSD due to service is present would be pointless.  
Likewise, if the examiners render a diagnosis of PTSD that is 
not clearly based upon stressors in service whose existence 
the adjudicators have accepted, the examination would be 
inadequate for rating purposes.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part III, 5.14. 

These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  The 
record in this case shows the veteran was not awarded any of 
these awards or decorations, and the development undertaken 
did not confirm the award of the Purple Heart.  

The Board's finding at this point does not foreclose the 
possibility that the veteran can establish that he was 
involved in combat during the Vietnam era.  It is simply a 
determination that the current evidence, including the 
information in the service records regarding all awards 
received during his active service, does not provide 
conclusive evidence of combat participation.  

In this case, where the record does not reflect "conclusive 
evidence" that the claimant "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b), his assertions, standing 
alone, can not as a matter of law provide evidence to 
establish that he "engaged in combat with the enemy" or that 
an event claimed as a stressor occurred.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996). 

Furthermore, as a matter of law, "credible supporting 
evidence that the claimed [in- service] event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-96.  
This does not mean that the claimant can not still establish 
that he "engaged in combat with the enemy," and then secure 
the presumptions provided under 38 U.S.C.A. § 1154(b) (West 
2002). 

It only means that other "credible supporting evidence from 
any source" must be provided to insure that the event alleged 
as the stressor in service occurred.  Cohen, 10 Vet. App. at 
147.  

As a result, the analysis of stressor verification is not so 
much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of a 
combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.

The veteran has been requested to identify those events in 
service that he believes are the stressor or stressors that 
caused PTSD.  Regarding the veteran's alleged stressors, the 
Board must find that, at this time, the record currently 
fails to corroborate his accounts of his alleged stressful 
events, and it also raises fundamental issues as to the 
credibility of his evidentiary assertions.  While the veteran 
has been diagnosed with PTSD, the question of whether he was 
exposed to a stressor in service is a factual determination.  
Just because a physician or other health professional 
accepted appellant's description of his experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board was required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See 
also Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).

Moreover, beyond the question of stressor verification, 
credibility is for consideration when adjudicators consider 
the claimant's reports of such subjective features of PTSD as 
the remote emotional reaction to an event designated as a 
"stressor," and a great many of current symptoms that are 
part of the diagnostic criteria.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear.  In order for the veteran to 
succeed in this claim, at least one or more of his alleged 
stressors must be verified.  That verified stressor(s), and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  In fact the VA examiner in 2003 clearly 
recognized this was a problematic element in the veteran's 
case. 

There is a further and fundamental issue now raised by this 
record, and that issue is credibility.  The veteran's 
accounts of his alleged stressors not only must be confirmed, 
his lay evidence must otherwise be found credible.  The 
credibility to be accorded to the appellant's lay testimony 
is within the province of the adjudicators and is not a 
matter of medical expertise.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the record contains stressor statements 
from the veteran, none of which have been verified by the 
above-cited military agency that is designated to assist VA 
in corroboration efforts.  There exists no doubt that the 
veteran has been diagnosed with PTSD, which has been linked 
to subjectively provided stressors involving service in 
Vietnam.  It is noteworthy that his military duties were 
deemed insufficient to qualify as sufficient stressors by 
medical personnel even if these events did occur.  On the 
other hand, there is simply no corroboration of the events 
that the VA examiner felt supported the PTSD diagnosis.  This 
diagnosis is opposed by two independent psychological 
evaluations that included testing and personal interview.  In 
any event, the lack of necessary corroboration is fatal to 
the claim.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that any claimed in-service 
stressor actually occurred that would support the PTSD 
diagnosis.  West v. Brown, 7 Vet. App. 70, 79-80 (1994).  
Indeed, the information from the USASCRUR was clear in that 
it failed to record any incident the veteran alleged to have 
occurred, be it with respect to service in Vietnam as it 
pertained to fellow servicemen or events related to air 
accidents.  Of course the Board has not overlooked the 
various private medical assessments finding PTSD but the 
crucial element missing is the corroboration element and none 
of those assessments are competent to provide it under 
existing legal precedent.

The Board has reviewed the record in light of the holding in 
Nat'l Org. of Veterans" Advocates v. Sec'y of Veterans 
Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In summary, 
the decision holds that a VA regulation that required 
"credible supporting evidence" of the occurrence of a 
stressor in non-combat-related PTSD claims was valid, as the 
regulation did not alter VA's obligation to consider all 
evidence, and that a veteran's statement is certainly 
evidence that must be considered by VA in adjudicating a PTSD 
claim.  

Further, the court observed that 38 C.F.R. § 3.304(f) does 
not alter the VA's obligation to review the entire evidence 
of record, including all pertinent medical and lay evidence, 
when making a determination regarding service connection and 
that 38 C.F.R. § 3.303(a), 38 U.S.C.S. § 1154(a).  

In addition, under 38 C.F.R. § 3.304(b)(2), history 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles.  The court concluded that, 
accordingly, 38 C.F.R. § 3.304(f) is not contrary to 38 
U.S.C.A. § 1154(a); nor is it arbitrary or capricious.  
According to the decision, the addition of a specific 
reference to lay evidence in 38 U.S.C.A. § 5107(b) does not 
preclude the requirement in 38 C.F.R. § 3.304(f) of "credible 
supporting evidence."  Because § 3.304(f) is consistent with 
38 U.S.C.A. § 5107(b) by not precluding the consideration of 
lay evidence, § 3.304(f) is valid.

Thus, having accorded due consideration to the veteran's 
statements and other evidence in addition to official records 
and medical evaluations as well as other information of 
record, the Board concludes there is no credible evidence 
that the veteran engaged in combat and there are no 
corroborating military stressors of a non-combat nature.  

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit of the 
doubt standard applies.  The claim is denied with the 
preponderance of the evidence against entitlement to service 
connection for PTSD at this time.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD is denied.



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


